United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 23, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10716
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SHELLEY IRENE HERNANDEZ,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                        (3:04-CR-13-ALL-K)
                       --------------------

Before WIENER, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Shelley

Irene Hernandez has requested leave to withdraw based on an appeal

waiver in Hernandez’s plea agreement and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Hernandez

has filed a response.       Our independent review of the brief,

Hernandez’s response, and the record discloses no nonfrivolous

issue.   Accordingly, the motion for leave to withdraw is GRANTED,




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.